

	

		II 

		109th CONGRESS

		1st Session

		S. 239

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Ms. Snowe (for herself,

			 Mr. Wyden, Mr.

			 McCain, Mrs. Feinstein, and

			 Mr. Feingold) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To reduce the costs of prescription drugs

		  for medicare beneficiaries, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Medicare Enhancements for Needed Drugs

			 Act of 2005.

		

			2.

			GAO studies and reports on prices of prescription

			 drugs

			

				(a)

				Review and reports on retail prices of prescription

			 drugs

				

					(1)

					Initial review

					The Comptroller General of

			 the United States shall conduct a review of the retail cost of prescription

			 drugs in the United States during 2000 through 2003, with an emphasis on the

			 prescription drugs most utilized for individuals age 65 or older.

				

					(2)

					Subsequent review

					After conducting the review

			 under paragraph (1), the Comptroller General shall continuously review the

			 retail cost of such drugs through April 1, 2006, to determine the changes in

			 such costs.

				

					(3)

					Reports

					

						(A)

						Initial review

						Not later than September 1,

			 2005, the Comptroller General shall submit to Congress a report on the initial

			 review conducted under paragraph (1).

					

						(B)

						Subsequent review

						Not later than July 1, 2006,

			 January 1, 2007, and July 1, 2007, the Comptroller General shall submit to

			 Congress a report on the subsequent review conducted under paragraph

			 (2).

					

				(b)

				Annual GAO study and report on retail and acquisition prices of

			 certain prescription drugs

				

					(1)

					Ongoing study

					The Comptroller General of

			 the United States shall conduct an ongoing study that compares the average

			 retail cost in the United States for each of the 20 most utilized prescription

			 drugs for individuals age 65 or older with—

					

						(A)

						the average price at which

			 private health plans acquire each such drug;

					

						(B)

						the average price at which

			 the Department of Defense under the Defense Health Program acquires each such

			 drug;

					

						(C)

						the average price at which

			 the Department of Veterans Affairs under the laws administered by the Secretary

			 of Veterans Affairs acquires each such drug; and

					

						(D)

						the average negotiated price

			 for each such drug that eligible beneficiaries enrolled in a prescription drug

			 plan under part D of title XVIII of the Social

			 Security Act, as added by section 101 of the Medicare Prescription

			 Drug, Improvement, and Modernization Act of 2003 (Public Law

			 108–173), that provides only basic prescription drug coverage

			 have access to under such plans.

					

					(2)

					Annual report

					Not later than December 1,

			 2007, and annually thereafter, the Comptroller General shall submit to Congress

			 a report on the study conducted under paragraph (1), together with such

			 recommendations as the Comptroller General determines appropriate.

				

			3.

			Inclusion of average aggregate beneficiary costs and savings in

			 comparative information for basic medicare prescription drug plans

			Section 1860D–1(c)(3) of the

			 Social Security Act (42 U.S.C.

			 1395w–101(c)(3)) is amended—

			

				(1)

				in subparagraph (A)—

				

					(A)

					in the matter preceding

			 clause (i), by striking subparagraph (B) and inserting

			 subparagraphs (B) and (C); and

				

					(B)

					by adding at the end the

			 following new clause:

					

						

							(vi)

							Average aggregate beneficiary costs and savings

							With respect to plan years

				beginning on or after January 1, 2007, the average aggregate costs, including

				deductibles and other cost-sharing, that a beneficiary will incur for covered

				part D drugs in the year under the plan compared to the average aggregate costs

				that an eligible beneficiary with no prescription drug coverage will incur for

				covered part D drugs in the year.

						;

				and

				

				(2)

				by adding at the end the

			 following new subparagraph:

				

					

						(C)

						Average aggregate beneficiary costs and savings information

				only for basic prescription drug plans

						The Secretary shall not

				provide comparative information under subparagraph (A)(vi) with respect

				to—

						

							(i)

							a prescription drug plan

				that provides supplemental prescription drug coverage; or

						

							(ii)

							a Medicare Advantage

				plan.

						.

			

			4.

			Negotiating fair prices for medicare prescription

			 drugs

			

				(a)

				In general

				

					Section

			 1860D–11 of the Social Security

			 Act (42 U.S.C. 1395w–111) is amended by striking subsection (i)

			 (relating to noninterference) and by inserting the following:

				

					

						(i)

						Authority To negotiate prices with manufacturers

						

							(1)

							In general

							In order to ensure that

				beneficiaries enrolled under prescription drug plans and MA–PD plans pay the

				lowest possible price, the Secretary shall have authority similar to that of

				other Federal entities that purchase prescription drugs in bulk to negotiate

				contracts with manufacturers of covered part D drugs, consistent with the

				requirements and in furtherance of the goals of providing quality care and

				containing costs under this part.

						

							(2)

							Mandatory responsibilities

							The Secretary shall be

				required to—

							

								(A)

								negotiate contracts with

				manufacturers of covered part D drugs for each fallback prescription drug plan

				under subsection (g); and

							

								(B)

								participate in negotiation

				of contracts of any covered part D drug upon request of an approved

				prescription drug plan or MA–PD plan.

							

							(3)

							Rule of construction

							Nothing in paragraph (2)

				shall be construed to limit the authority of the Secretary under paragraph (1)

				to the mandatory responsibilities under paragraph (2).

						.

			

				(b)

				Effective date

				The amendment made by this

			 section shall take effect as if included in the enactment of section 101 of the

			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003

			 (Public Law

			 108–173).

			

			5.

			NAIC review and report on changes in medigap policies that

			 provide coverage of prescription drugs contained in the Medicare Prescription

			 Drug, Improvement, and Modernization Act of 2003

			

				(a)

				In general

				The Secretary of Health and

			 Human Services shall request the National Association of Insurance

			 Commissioners to conduct a review of the changes to the rules relating to

			 medicare supplemental policies that provide prescription drug coverage

			 contained in subsection (v) of section 1882 of the

			 Social Security Act (42 U.S.C.

			 1395ss), as added by section 104(a) of the Medicare

			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law

			 108–173).

			

				(b)

				Impact on medicare beneficiaries

				The review conducted pursuant

			 to subsection (a) should focus on the impact the changes described in such

			 subsection will have on medicare beneficiaries.

			

				(c)

				Report

				The Secretary shall request

			 the National Association of Insurance Commissioners to submit to Congress, by

			 not later than January 1, 2006, a report on the review conducted pursuant to

			 subsection (a), together with such recommendations as the National Association

			 of Insurance Commissioners determines appropriate.

			

